                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

QUINN BASS, et al.,                          )
                                             )
                              Plaintiffs,    )
                                             )       Case No. 19-282-RK
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                              Defendant.     )

                                 ENTRY OF APPEARANCE

        COMES NOW Todd M. Johnson and enters his appearance as additional counsel for

Plaintiffs.



                              Respectfully submitted,

                              BY:____/s/ Todd M. Johnson__________________________
                                    TODD M. JOHNSON                 MO #48824
                                    9237 Ward Parkway, Suite 240
                                    Kansas City, MO 64114
                                    (816) 895-8800      TEL
                                    (816) 895-8801      FAX
                                    tjohnson@vnjlaw.com
                                    ATTORNEY FOR PLAINTIFFS




CERTIFICATE OF SERVICE

I hereby certify that a copy was served on this 25th day of April, 2019, via the Court’s ECF to
counsel of record:


/s/ Todd Johnson___________
Attorney for Plaintiffs




              Case 4:19-cv-00282-RK Document 9 Filed 04/25/19 Page 1 of 1
